Citation Nr: 0121264	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-10 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
prostatitis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for impotence, claimed 
as secondary to service connected chronic prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.  This appeal arises from June 1999 and June 2000 
rating decisions of the Department of Veterans Affairs (VA), 
San Juan, Puerto Rico, regional office (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran contends that his service connected chronic 
prostatitis merits a higher disability rating.  The most 
recent VA examination of that disability was conducted in May 
1999, and did not contain sufficient findings with respect to 
both voiding dysfunction and urinary tract infection 
symptoms.  A current VA examination is necessary in order to 
properly evaluate that disability. 

The veteran also contends that he has impotence which he 
relates, at least in part, to his service connected chronic 
prostatitis.  The VA examiner in May 1999 stated that "with 
a long standing history of psychiatric disorders including 
alcoholism, prostatitis, if existent, cannot be considered 
the sole, or even the main cause of erectile dysfunction."  

However, as pointed out by the veteran's representative, the 
United States Court of Appeals for Veterans Claims (Court) 
has held, in Allen v. Brown, 7 Vet. App. 439 (1995), that 
when aggravation of a nonservice- connected condition is 
proximately due to or the result of a service- connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Thus, on 
examination, the VA physician should comment on whether the 
veteran's impotence is proximately due to, the result of, or 
aggravated by his service connected chronic prostatitis.  The 
RO should then readjudicate the veteran's claim for secondary 
service connection for impotence with consideration of Allen, 
supra.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)) are 
fully complied with and satisfied. 

2.  The RO should also inform the 
appellant that in order to substantiate 
his claim for secondary service 
connection he should attempt to provide 
medical evidence that his impotence is 
related to his service connected chronic 
prostatitis.  Any assistance required in 
obtaining any identified records should 
be provided.

3.  The RO should schedule the veteran 
for an examination by a VA urologist to 
determine the nature and extent of his 
chronic prostatitis.  All necessary tests 
should be conducted and the examiner 
should review the results of the testing 
prior to completion of the report.  All 
urologic pathology and symptomatology, 
including pain, the need for drug 
therapy, urinary frequency and voiding 
dysfunction should be noted.  

The examiner should comment on whether 
the veteran's impotence is proximately 
due to, the result of, or in any way 
aggravated (i.e., increased in over-all 
severity) by his service connected 
chronic prostatitis.

The report of examination should include 
a complete rationale for the conclusions 
reached.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the physician's report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000). 

5.  The RO should readjudicate the 
veteran's claims.  The claims for 
secondary service connection for 
impotence should be readjudicate with 
consideration of Allen v. Brown, 7 Vet. 
App. 439 (1995) (when aggravation of a 
nonservice-connected condition is 
proximately due to or the result of a 
service- connected condition, the veteran 
shall be compensated for the degree of 
disability (but only that degree) over 
and above the degree of disability 
existing prior to the aggravation).

If an outcome is not favorable to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




